UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Commission Name of Registrants, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 001-32462 PNM Resources, Inc. 85-0468296 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 001-06986 Public Service Company of New Mexico 85-0019030 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 002-97230 Texas-New Mexico Power Company 75-0204070 (A Texas Corporation) 577 N. Garden Ridge Blvd. Lewisville, Texas75067 (972) 420-4189 Indicate by check mark whether PNM Resources, Inc. (“PNMR”) and Public Service Company of New Mexico (“PNM”) (1)have filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)have been subject to such filing requirements for the past 90 days.YESüNO Indicate by check mark whether Texas-New Mexico Power Company (“TNMP”) (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YES NOü(NOTE:As a voluntary filer, not subject to the filing requirements, TNMP filed all reports under Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months.) Indicate by check mark whether the registrants have submitted electronically and posted on its corporate Web sites, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESNO(No Interactive Data Files required to be submitted) Indicate by check mark whether PNMR is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filerü Accelerated filer Non-accelerated filer Indicate by check mark whether each of PNM and TNMP is a large accelerated filer, accelerated filer, or non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer Accelerated filer Non-accelerated filerü Indicate by check mark whether any of the registrants is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NOü As of April 30, 2010, 86,673,174 shares of common stock, no par value per share, of PNMR were outstanding. The total number of shares of common stock of PNM outstanding as of April 30, 2010 was 39,117,799 all held by PNMR (and none held by non-affiliates). The total number of shares of common stock of TNMP outstanding as of April 30, 2010 was 6,358 all held indirectly by PNMR (and none held by non-affiliates). PNM AND TNMP MEET THE CONDITIONS SET FORTH IN GENERAL INSTRUCTIONS (H) (1) (a) AND (b) OF FORM 10-Q AND ARE THEREFORE FILING THIS FORM WITH THE REDUCED DISCLOSURE FORMAT PURSUANT TO GENERAL INSTRUCTION (H) (2). This combined Form 10-Q is separately filed by PNMR, PNM and TNMP. Information contained herein relating to any individual registrant is filed by such registrant on its own behalf. Each registrant makes no representation as to information relating to the other registrants. Whenthis Form 10-Q is incorporated by reference into any filing with the SEC made by PNMR, PNM or TNMP, as a registrant, the portions of this Form 10-Q that relate to eachother registrantare not incorporated by reference therein. 2 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES INDEX Page No. GLOSSARY 4 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) PNM RESOURCES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Earnings (Loss) 6 Condensed Consolidated Balance Sheets 7 Condensed Consolidated Statements of Cash Flows 9 Condensed Consolidated Statements of Changes in PNMR Common Stockholders’ Equity 11 Condensed Consolidated Statements of Comprehensive Income (Loss) 12 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES Condensed Consolidated Statements of Earnings 13 Condensed Consolidated Balance Sheets 14 Condensed Consolidated Statements of Cash Flows 16 Condensed Consolidated Statements of Changes in PNM Common Stockholder’s Equity 18 Condensed Consolidated Statements of Comprehensive Income 19 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Earnings 20 Condensed Consolidated Balance Sheets 21 Condensed Consolidated Statements of Cash Flows 23 Condensed Consolidated Statements of Changes in Common Stockholder’s Equity 25 Condensed Consolidated Statements of Comprehensive Income 26 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 27 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION 69 AND RESULTS OF OPERATIONS ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 91 ITEM 4.CONTROLS AND PROCEDURES 96 PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 97 ITEM 1A.RISK FACTORS 97 ITEM 6.EXHIBITS 98 SIGNATURE 3 GLOSSARY Definitions: Afton Afton Generating Station AG New Mexico Attorney General ALJ Administrative Law Judge Altura Optim Energy Twin Oaks, LP Altura Cogen Optim Energy Altura Cogen, LLC (the CoGen Lyondell Power Generation Facility) AOCI Accumulated Other Comprehensive Income APS Arizona Public Service Company, which is the operator and a co-owner of PVNGS and Four Corners BART Best Available Retrofit Technology BHP BHP Billiton, Ltd, the parent of SJCC Board Board of Directors of PNMR BTU British Thermal Unit Cal PX California Power Exchange Cal ISO California Independent System Operator Cascade Cascade Investment, L.L.C. CCB Coal Combustion Byproducts Continental Continental Energy Systems, L.L.C. CRHC Cap Rock Holding Corporation, a subsidiary of Continental CTC Competition Transition Charge Decatherm Million BTUs Delta Delta-Person Limited Partnership DOE Department of Energy ECJV ECJV Holdings, LLC EIP Eastern Interconnection Project EPA United States Environmental Protection Agency EPE El Paso Electric ERCOT Electric Reliability Council of Texas FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission First Choice First Choice Power, L. P. and Subsidiaries Four Corners Four Corners Power Plant FPPAC Fuel and Purchased Power Adjustment Clause GAAP Generally Accepted Accounting Principles in the United States of America GEaR Gross Earnings at Risk GHG Greenhouse Gas Emissions GWh Gigawatt hours IBEW International Brotherhood of Electrical Workers, Local 611 ISO Independent System Operator KWh Kilowatt Hour LBB Lehman Brothers Bank, FSB, a subsidiary of LBH LBH Lehman Brothers Holdings Inc. LCC Lyondell Chemical Company LIBOR London Interbank Offered Rate Lordsburg Lordsburg Generating Station Luna Luna Energy Facility MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations Moody’s Moody’s Investor Services, Inc. MW Megawatt MWh Megawatt Hour Navajo Acts Navajo Nation Air Pollution Prevention and Control Act, the Navajo Nation Safe Drinking Water Act, and the Navajo Nation Pesticide Act NDT Nuclear Decommissioning Trusts for PVNGS Ninth Circuit United States Court of Appeals for the Ninth Circuit NMGC New Mexico Gas Company, a subsidiary of Continental NMED New Mexico Environment Department NMPRC New Mexico Public Regulation Commission 4 NOX Nitrogen Oxide NOI Notice of Inquiry NRC United States Nuclear Regulatory Commission NSR New Source Review O&M Operations and Maintenance OCI Other Comprehensive Income Optim Energy Optim Energy, LLC, a limited liability company, owned 50% by each of PNMR and ECJV PBO Projected Benefit Obligation PCRBs Pollution Control Revenue Bonds PGAC Purchased Gas Adjustment Clause PG&E Pacific Gas and Electric Co. PNM Public Service Company of New Mexico and Subsidiaries PNM Facility PNM’s $400 Million Unsecured Revolving Credit Facility PNMR PNM Resources, Inc. and Subsidiaries PNMR Facility PNMR’s $600 Million Unsecured Revolving Credit Facility PPA Power Purchase Agreement PRP Potential Responsible Party PSD Prevention of Significant Deterioration PUCT Public Utility Commission of Texas PV Photovoltaic PVNGS Palo Verde Nuclear Generating Station RCRA Resource Conservation and Recovery Act RCT Reasonable Cost Threshold REC Renewable Energy Certificates REP Retail Electricity Provider RMC Risk Management Committee SCE Southern Cal Edison Company SEC United States Securities and Exchange Commission SJCC San Juan Coal Company, a subsidiary of BHP SJGS San Juan Generating Station SO2 Sulfur Dioxide SPS Southwestern Public Service Company SRP Salt River Project S&P Standard and Poor’s Ratings Services TECA Texas Electric Choice Act Term Loan Agreement PNM’s $300 Million Unsecured Delayed Draw Term Loan Facility TNMP Texas-New Mexico Power Company and Subsidiaries TNMP Revolving Credit Facility TNMP’s $75 Million Unsecured Revolving Credit Facility Twin Oaks Assets of Twin Oaks Power, L.P. and Twin Oaks Power III, L.P. Valencia Valencia Energy Facility VaR Value at Risk 5 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (Unaudited) Three Months Ended March 31, (In thousands, except per share amounts) Operating Revenues: Electric $ $ Other 61 62 Total operating revenues Operating Expenses: Cost of energy Administrative and general Energy production costs Depreciation and amortization Transmission and distribution costs Taxes other than income taxes Total operating expenses Operating income Other Income and Deductions: Interest income Gains (losses) on investments held by NDT ) Other income Equity in net earnings (loss) of Optim Energy ) Other deductions ) ) Net other income (deductions) Interest Charges Earnings (Loss) before Income Taxes ) Income Taxes (Benefit) ) Earnings (Loss) from Continuing Operations ) Earnings from Discontinued Operations, net of Income Taxes of $0 and $40,027 - Net Earnings (Loss) ) Earnings Attributable to Valencia Non-controlling Interest ) ) Preferred Stock Dividend Requirements of Subsidiary ) ) Net Earnings (Loss) Attributable to PNMR $ ) $ Earnings (Loss) from Continuing Operations Attributable to PNMR per Common Share: Basic $ ) $ Diluted $ ) $ Net Earnings (Loss) Attributable to PNMR per Common Share: Basic $ ) $ Diluted $ ) $ Dividends Declared per Common Share $ $ The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 6 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (In thousands) ASSETS Current Assets: Cash and cash equivalents $ $ Special deposits 52 Accounts receivable, net of allowance for uncollectible accounts of $11,415 and $12,783 Unbilled revenues Other receivables Materials, supplies, and fuel stock Regulatory assets Commodity derivative instruments Income taxes receivable Other current assets Total current assets Other Property and Investments: Investment in PVNGS lessor notes Equity investment in Optim Energy Investments held by NDT Other investments Non-utility property, net of accumulated depreciation of $3,999 and$3,779 Total other property and investments Utility Plant: Plant in service and plant held for future use Less accumulated depreciation and amortization Construction work in progress Nuclear fuel, net of accumulated amortization of $23,830 and $19,456 Net utility plant Deferred Charges and Other Assets: Regulatory assets Goodwill Other intangible assets, net of accumulated amortization of $5,314 and $5,272 Commodity derivative instruments Other deferred charges Total deferred charges and other assets $ $ The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 7 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (In thousands, except share information) LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Short-term debt $ $ Current installments of long-term debt Accounts payable Accrued interest and taxes Regulatory liabilities Commodity derivative instruments Other current liabilities Total current liabilities Long-term Debt Deferred Credits and Other Liabilities: Accumulated deferred income taxes Accumulated deferred investment tax credits Regulatory liabilities Asset retirement obligations Accrued pension liability and postretirement benefit cost Commodity derivative instruments Other deferred credits Total deferred credits and other liabilities Total liabilities Commitments and Contingencies (See Note 9) Cumulative Preferred Stock of Subsidiary without mandatory redemption requirements ($100 stated value, 10,000,000 shares authorized: issued and outstanding 115,293 shares) Equity: PNMR Convertible Preferred Stock, Series A without mandatory redemption requirements (no stated value, 10,000,000 shares authorized: issued and outstanding 477,800 shares) PNMR common stockholders’ equity: Common stock outstanding (no par value, 120,000,000 shares authorized: issued and outstanding 86,673,174 shares) Accumulated other comprehensive income (loss), net of income taxes ) ) Retained earnings Total PNMR common stockholders’ equity Non-controlling interest in Valencia Total equity $ $ The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 8 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (In thousands) Cash Flows From Operating Activities: Net earnings (loss) $ ) $ Adjustments to reconcile net earnings (loss) to net cash flows from operating activities: Depreciation and amortization PVNGS firm sales contract revenue ) ) Bad debt expense Deferred income taxes (benefit) ) ) Equity in net (earnings) loss of Optim Energy ) Net unrealized losses on derivatives Realized (gains) losses on investments held by NDT ) Gain on sale of PNM Gas - ) Gain on reacquired debt - ) Stock based compensation expense Other, net ) Changes in certain assets and liabilities: Accounts receivable and unbilled revenues Materials, supplies, and fuel stock 98 Other current assets ) ) Other assets ) Accounts payable ) ) Accrued interest and taxes Other current liabilities ) ) Other liabilities ) ) Net cash flows from operating activities ) ) Cash Flows From Investing Activities: Utility plant additions ) ) Proceeds from sales of investments held by NDT Purchases of investments held by NDT ) ) Proceeds from sale of PNM Gas - Transaction costs for sale of PNM Gas - ) Return of principal on PVNGS lessor notes Other, net Net cash flows from investing activities ) The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 9 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (In thousands) Cash Flows From Financing Activities: Short-term borrowings (repayments), net ) Long-term borrowings - Repayment of long-term debt - ) Issuance of common stock - Proceeds from stock option exercise - Purchase of common stock to satisfy stock awards ) ) Excess tax (shortfall) from stock-based payment arrangements ) ) Dividends paid ) ) Equity transactions with Valencia’s owner ) - Payments received on PVNGS firm-sales contracts Debt issuance costs and other ) ) Net cash flows from financing activities ) Change in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Cash Flow Disclosures: Interest paid, net of capitalized interest $ $ Income taxes paid (refunded), net $ ) $ ) The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 10 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN PNMR COMMON STOCKHOLDERS’ EQUITY (Unaudited) Accumulated Total PNMR Common Stock Other Common Number of Aggregate Comprehensive Retained Stockholders’ Shares Value Income (Loss) Earnings Equity (Dollars in thousands) Balance at December 31, 2009 $ $ ) $ $ Purchase of common stock to satisfy stockawards - ) - - ) Tax shortfall from stock-based compensation arrangements - ) - - ) Stock based compensation expense - - - Net earnings (loss) attributable to PNMR - - - ) ) Total other comprehensive income - - - Dividends declared on common stock - - - ) ) Balance at March 31, 2010 $ $ ) $ $ The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 11 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended March 31, (In thousands) Net Earnings (Loss) $ ) $ Other Comprehensive Income (Loss): Unrealized Gain on Investment Securities: Unrealized holding gains arising during the period, net of income tax (expense) of $(1,222) and $(353) Reclassification adjustment for (gains) included in net earnings (loss), net of income tax expense of $610 and $292 ) ) Pension liability adjustment, net of income tax benefit of $147 and $38,671 ) ) Fair Value Adjustment for Designated Cash Flow Hedges: Change in fair market value, net of income tax (expense) of $(5,056) and $(10,794) Reclassification adjustment for (gains) losses included in net earnings (loss), net of income tax expense of $4,192 and $6,101 ) ) Total Other Comprehensive Income (Loss) ) Comprehensive Income (Loss) ) Comprehensive Income Attributable to Valencia Non-controlling Interest ) ) Preferred Stock Dividend Requirements of Subsidiary ) ) Comprehensive Income (Loss) Attributable to PNMR $ ) $ The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 12 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three Months Ended March 31, (In thousands) Electric Operating Revenues $ $ Operating Expenses: Cost of energy Administrative and general Energy production costs Depreciation and amortization Transmission and distribution costs Taxes other than income taxes Total operating expenses Operating income Other Income and Deductions: Interest income Gains (losses) on investments held by NDT ) Other income Other deductions ) ) Net other income (deductions) Interest Charges Earnings (Loss) before Income Taxes ) Income Taxes (Benefit) ) Earnings (Loss) from Continuing Operations ) Earnings from Discontinued Operations, net of Income Taxes of $0 and $40,027 - Net Earnings Earnings Attributable to Valencia Non-controlling Interest ) ) Net Earnings Attributable to PNM Preferred Stock Dividends Requirements ) ) Net Earnings Available for PNM Common Stock $ $ The accompanying notes, as they relate to PNM, are an integral part of these financial statements. 13 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (In thousands) ASSETS Current Assets: Cash and cash equivalents $ $ Special deposits 2 Accounts receivable, net of allowance for uncollectible accounts of $1,483 and $1,483 Unbilled revenues Other receivables Affiliate accounts receivable 24 33 Materials, supplies, and fuel stock Regulatory assets Commodity derivative instruments Income taxes receivable Other current assets Total current assets Other Property and Investments: Investment in PVNGS lessor notes Investments held by NDT Other investments Non-utility property Total other property and investments Utility Plant: Plant in service and plant held for future use Less accumulated depreciation and amortization Construction work in progress Nuclear fuel, net of accumulated amortization of $23,830 and $19,456 Net utility plant Deferred Charges and Other Assets: Regulatory assets Goodwill Other deferred charges Total deferred charges and other assets $ $ The accompanying notes, as they relate to PNM, are an integral part of these financial statements. 14 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (In thousands, except share information) LIABILITIES AND STOCKHOLDER’S EQUITY Current Liabilities: Short-term debt $ $ Accounts payable Affiliate accounts payable Accrued interest and taxes Regulatory liabilities Commodity derivative instruments Other current liabilities Total current liabilities Long-term Debt Deferred Credits and Other Liabilities: Accumulated deferred income taxes Accumulated deferred investment tax credits Regulatory liabilities Asset retirement obligations Accrued pension liability and postretirement benefit cost Commodity derivative instruments Other deferred credits Total deferred credits and liabilities Total liabilities Commitments and Contingencies (See Note 9) Cumulative Preferred Stock without mandatory redemption requirements ($100 stated value, 10,000,000 authorized: issued and outstanding 115,293 shares) Equity: PNM common stockholder’s equity Common stock outstanding (no par value, 40,000,000 shares authorized: issued and outstanding 39,117,799 shares) Accumulated other comprehensive income (loss), net of income taxes ) ) Retained earnings Total PNM common stockholder’s equity Non-controlling interest in Valencia Total equity $ $ The accompanying notes, as they relate to PNM, are an integral part of these financial statements. 15 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (In thousands) Cash Flows From Operating Activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash flows from operating activities: Depreciation and amortization PVNGS firm sales contract revenue ) ) Deferred income taxes (benefit) ) Net unrealized losses on derivatives Realized (gains) losses on investments held by NDT ) Gain on sale of PNM Gas - ) Other, net ) Changes in certain assets and liabilities: Accounts receivable and unbilled revenues Materials, supplies, and fuel stock Other current assets ) Other assets Accounts payable ) Accrued interest and taxes Other current liabilities ) ) Other liabilities ) ) Net cash flows from operating activities ) ) Cash Flows From Investing Activities: Utility plant additions ) ) Proceeds from sales of NDT investments Purchases of NDT investments ) ) Proceeds from sale of PNM Gas - Transaction cost for sale of PNM Gas - ) Return of principal on PVNGS lessor notes Other, net ) Net cash flows from investing activities ) The accompanying notes, as they relate to PNM, are an integral part of these financial statements. 16 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (In thousands) Cash Flows From Financing Activities: Short-term borrowings (repayments), net ) Payments received on PVNGS firm-sales contracts Equity transactions with Valencia’s owner ) - Dividends paid ) ) Net cash flows from financing activities ) Change in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Cash Flow Disclosures: Interest paid, net of capitalized interest $ $ Income taxes paid (refunded), net $
